           Case 2:20-cr-00191-APG-DJA Document 64 Filed 08/17/21 Page 1 of 4



 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 9
10 UNITED STATES OF AMERICA,                       2:20-CR-191-APG-DJA
11                Plaintiff,                       Preliminary Order of Forfeiture
12         v.

13 ALLEN WARREN MILLER,

14                Defendant.
15         This Court finds Allen Warren Miller pled guilty to Count One of a One-Count
16 Criminal Indictment charging him with receipt of child pornography in violation of 18
                                                                                  63 Plea
17 U.S.C. § 2252A(a)(2). Criminal Indictment, ECF No. 28; Change of Plea, ECF No. __;
                      62
18 Agreement, ECF No. __.

19         This Court finds Allen Warren Miller agreed to the forfeiture of the property set forth
20 in the Plea Agreement, the Bill of Particulars, and the Forfeiture Allegation of the Criminal

21 Indictment. Criminal Indictment, ECF No. 28; Bill of Particulars, ECF No. 37; Change of

22 Plea, ECF No. 63                          62
                 __; Plea Agreement, ECF No. __.
23         This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2), the United
24 States of America has shown the requisite nexus between property set forth in the Plea

25 Agreement, the Bill of Particulars, and the Forfeiture Allegation of the Criminal Indictment

26 and the offense to which Allen Warren Miller pled guilty.
27         The following property is (1) any visual depiction described in 18 U.S.C. § 2252A, or
28 any book, magazine, periodical, film, videotape, or other matter which contains any such
            Case 2:20-cr-00191-APG-DJA Document 64 Filed 08/17/21 Page 2 of 4



 1   visual depiction, which was produced, transported, mailed, shipped or received in violation

 2   of 18 U.S.C. § 2252A(a)(2) and (2) any property, real or personal, used or intended to be

 3   used to commit or to promote the commission of 18 U.S.C. § 2252A(a)(2), or any property

 4   traceable to such property and is subject to forfeiture pursuant to 18 U.S.C. § 2253(a)(1) and

 5   2253(a)(3):

 6          1. eMachine T-2240 computer tower, with a serial number of QIP32D0302176,

 7              containing a Seagate 40GB IDE hard drive, with a serial number of

 8              5LA0WBNZ;

 9          2. HP-All in One Computer, serial number of TJ1811TYYV, containing a Seagate

10              1TB SATA hard drive, serial number of Z9AE509J; and

11          3. Western Digital External 250GB SATA Hard Drive, with a serial number of

12              WMAV2H387164

13   (all of which constitutes property).

14          This Court finds that on the government’s motion, the Court may at any time enter

15   an order of forfeiture or amend an existing order of forfeiture to include subsequently

16   located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

17   32.2(b)(2)(C).

18          This Court finds the United States of America is now entitled to, and should, reduce

19   the aforementioned property to the possession of the United States of America.

20          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

21   DECREED that the United States of America should seize the aforementioned property.

22          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory

23   rights, ownership rights, and all rights, titles, and interests of Allen Warren Miller in the

24   aforementioned property are forfeited and are vested in the United States of America and

25   shall be safely held by the United States of America until further order of the Court.

26          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

27   of America shall publish for at least thirty (30) consecutive days on the official internet

28   government forfeiture website, www.forfeiture.gov, notice of this Order, which shall
                                                 2
            Case 2:20-cr-00191-APG-DJA Document 64 Filed 08/17/21 Page 3 of 4



 1   describe the forfeited property, state the time under the applicable statute when a petition

 2   contesting the forfeiture must be filed, and state the name and contact information for the

 3   government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)

 4   and 21 U.S.C. § 853(n)(2).

 5          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

 6   or entity who claims an interest in the aforementioned property must file a petition for a

 7   hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which

 8   petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §

 9   853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s

10   right, title, or interest in the forfeited property and any additional facts supporting the

11   petitioner’s petition and the relief sought.

12          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

13   must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,

14   Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was

15   not sent, no later than sixty (60) days after the first day of the publication on the official

16   internet government forfeiture site, www.forfeiture.gov.

17          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

18   petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

19   Attorney’s Office at the following address at the time of filing:

20                  Daniel D. Hollingsworth
                    Assistant United States Attorney
21                  James A. Blum
                    Assistant United States Attorney
22                  501 Las Vegas Boulevard South, Suite 1100
                    Las Vegas, Nevada 89101.
23

24          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

25   described herein need not be published in the event a Declaration of Forfeiture is issued by

26   the appropriate agency following publication of notice of seizure and intent to

27   administratively forfeit the above-described property.

28   ///
                                                      3
           Case 2:20-cr-00191-APG-DJA Document 64 Filed 08/17/21 Page 4 of 4



 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

 2   copies of this Order to all counsel of record.

 3

 4                  August 17
            DATED _____________________, 2021.

 5

 6

 7                                               ANDREW P. GORDON
                                                 UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                      4
